PER CURIAM.
Defendant-appellant was informed against for unlawful sale of cannabis [Fla.Stat. § 404.02, F.S.A.], tried by jury, found guilty, and sentenced to three (3) years in the state penitentiary.
On appeal, appellant contends that the evidence was not sufficient to sustain the conviction for sale of cannabis.
Contrary to appellant’s contention, after a review of the record on appeal we find that the evidence presented to the trial *28court was sufficient to sustain the conviction. Cf. Straub v. United States, 351 F.2d 304 (5th Cir. 1965) and Harris v. State, Fla.App.1969, 229 So.2d 670.
Accordingly, the judgment of the court below is affirmed.
Affirmed.